Gunter, Justice.
This attempted appeal must be dismissed because it is from a mere temporary restraining order which is not an appealable judgment. See George v. George, 231 Ga. 296 (201 SE2d 418) (1973).
Also, a temporary restraining order has no validity after the expiration of thirty days unless the party against whom the order is directed consents that it may be extended for a longer period. Code Ann. § 81A-165 (b).
Appellants contend that the judgment appealed from was a temporary injunction, but the record does not support their contention. The order was entered pursuant to appellee’s "Motion For Temporary Restraining Order,” and that motion prayed that appellants be restrained "until such time as this court has ruled upon plaintiffs motion for an interlocutory and permanent injunction.”
The order entered by the trial judge was de*102nominated "Temporary Restraining Order.”
Argued January 19, 1976
Decided June 22, 1976.
James L. May son, for appellants.
Carolyn S. Weeks, Richard D. Ellenberg, for appellee.
On two grounds, non-appealability and mootness, the appeal is dismissed.

Appeal dismissed.


All the Justices concur.